DETAILED ACTION
Drawings
The drawings were received on 11/11/19.  These drawings are accepted. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6: Each of these claims recites “a power supply being plugged into said charge port such that said power supply is in electrical communication with said charge port…and a charge cord having a first plug and a second plug”; however, it is unclear how many plugs exactly are being claimed because the language “a power supplying plugged into the charge port” appears to already be reciting a plug, but then two more plugs are set forth further down in the claim making the metes and bounds of the claims unclear. Applicant’s arguments indicate this is unclear; the issue is that claim 4 already recites “a power supply plugged into said charge port” which inherently requires a “plug” attached to said power supply. Claim 5 then goes on to recite “a charge cord having a first plug and a second plug, but based on applicant’s disclosure, the power supply is plugged into the charge port via this charge cord and the cord only has two plugs, but the way the claims are written, they require three plugs, the two in claim 5 and then another for the power supply of claim 4. The claim is also unclear because the battery “output” is not “plugged” into the cord, the cord plugs into a 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aragon (ES1067582). 
Claims 1, 4-5, and 6: Aragon discloses a heated eyelash curling assembly configured to apply heat to eyelashes for curling eyelashes [0002 & 0053], the assembly comprising: an eyelash curler (see Fig 2) and a heating unit (3.1 & the not illustrated power supply) [0026 & 0053-0054] coupled to the eyelash curler, the heating unit being in thermal communication with the eyelash curler when the heating unit is heating the lashes [0053-0054]. The heating unit comprising a charge port [0053-
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Aragon by reversing the top and bottom crimpers so that the bottom crimper carries the heating element, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). 
Modified Aragon discloses the device essentially as claimed and further discloses a charge port (see Fig 2 where jack 12 plugs in & [0053-0054]) coupled to the first and the second handles (note the claim does not require “directly coupled”) and a conductor must be embedded within the first handle and electrically coupled between the charge . 
Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
Applicant argues that the office failed to produce a prior art reference in support of the combination of limitations in claim 6; however, this is incorrect as Aragon (ES 1067582) is provided. The only modification made to Aragon is relocating the heater in the bottom crimping member instead of the upper crimping member (see above). Evidence that it is known to rearrange the heated member into a lower crimping member is present in the previously cited reference McMullen (US 5704377) and by MPEP 2144.04(VI)(A), which states that a mere reversal of the essential working parts of a device involves only routine skill in the art. In the instant case, reversing the heater to be located in the lower crimping member instead of the upper crimping member is the proposed modification. 
It is respectfully suggested that applicant could amend the claims to require that the two handles each comprise a finger loop in order to overcome the above grounds of rejection since this is not present in Aragon. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. G./
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772